The plaintiff is desirous of obtaining from the defendants $2,850 for services rendered under a contract which he claims existed between them, and $5,700 loss of profits, as damages for the breach of that contract by the defendants. The alleged contract was one relating to the construction of a bridge over the Columbia river between the states of Washington and Oregon. The plaintiff, who is a consulting bridge engineer, claims that he made a contract whereby he assumed the responsibility of the construction of the proposed bridge, and rests his claim of contract upon a correspondence between himself and the defendants which consists of more than fifty letters and telegrams. The trial court held that there was no *Page 373 
contract of employment, denied the plaintiff's claim for damages for breach, and awarded him $2,850 as the reasonable value of the services which he actually performed. The plaintiff, being dissatisfied because he did not receive a larger judgment, and the defendants, being dissatisfied because any judgment whatever was rendered against them, have both appealed.
A study of the letters and telegrams leads to the same interpretation of them here as that which was given them by the trial court, and that is that they did not evidence a meeting of minds upon a definite proposal and acceptance, and consequently that no express contract existed. Even to present a summary of the contents of these documents would be to consume needless space, for the recitation would serve as no precedent in any other litigation, and it must be enough to state what, in our opinion, is their ultimate effect.
Upon the defendants' appeal, in which they protest against the allowance of any compensation whatever to the plaintiff, it is also sufficient to say that the record sustains the trial court in finding that the reasonable value of the services which were actually performed was in the amount of $2,850, being one per cent upon the estimated cost of the bridge. That this was the reasonable and usual fee charged for such services by members of the engineering profession was testified to by qualified and eminent members of that profession, and we find no reason for altering the judgment in this respect.
[1] The plaintiff also objects to the refusal to allow him to tax as costs the expense of taking his own deposition. On this question this court has held that parties are not entitled to witness fees (Ham, Yearsley  Ryrie v. Northern Pacific R. Co.,107 Wash. 378, 181 P. 898), and it would seem to follow therefrom *Page 374 
that a party's deposition in his own behalf is not properly taxable as costs under Rem. Comp. Stat. § 482, [P.C. § 7463].
[2] The plaintiff also complains of the court's refusal to allow him interest from the date that he instituted his action. We have long held that interest on an unliquidated demand is not allowable prior to judgment. Wright v. Tacoma, 87 Wash. 334,151 P. 837; Locomotive Exchange v. Rucker Brothers, 106 Wash. 278,179 P. 859; Lloyd v. American Can Co., 128 Wash. 298,222 P. 876; Chapin v. American Can Co., 128 Wash. 316,222 P. 882.
Being satisfied that the judgment entered is correct in all respects, it is affirmed.
TOLMAN, C.J., PARKER, ASKREN, and BRIDGES, JJ., concur.